 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                      SOUTHERN DISTRICT OF CALIFORNIA
10     MARSHA WRIGHT,
                                                      Case No. 17-cv-1996-BAS-MSB
11                                     Plaintiff,
                                                      ORDER DENYING
12                                                    DEFENDANT OLD GRINGO
              v.                                      S.A. de C.V.’s MOTION TO
13                                                    DISMISS
14     OLD GRINGO INC, et al.,
                                                      [ECF No. 61]
15                                 Defendants.
16
17         This case stems from an alleged 5% ownership interest that Defendants Ernest
18   Tarut and Yan Ferry—the controlling and majority owners of Defendant Old Gringo
19   Inc. (“OGI”), a California corporation, and Defendant Old Gringo S.A. de C.V.
20   (“OGS”), a Mexican corporation (collectively, the “OG Entities”)—promised to
21   give Plaintiff Marsha Wright in the OG Entities. OGS moves to “quash the summons
22   for lack of personal jurisdiction or, in the alternative, to stay or dismiss the action on
23   the ground of forum non conveniens.” (ECF Nos. 61, 76.) Plaintiff Marsha Wright
24   opposes. (ECF No. 74.) For the reasons herein, the Court denies OGS’s motion.
25
26                                      BACKGROUND
27         Plaintiff Marsha Wright is a citizen and resident of Texas. (ECF No. 1,
28   Compl. ¶ 3.)     OGI is incorporated and has its principal place of business in

                                                –1–                                     17cv1996
 1   California, (id. ¶ 4), whereas OGS is incorporated in and has its principal place of
 2   business in Mexico, (id. ¶ 7). Ferry resides in Mexico and is a dual citizen of Mexico
 3   and France, whereas Tarut resides in and is a citizen of California. (Id. ¶¶ 5–6.) Ferry
 4   and Tarut allegedly own controlling interests in the OG Entities. (Id. ¶ 57.)
 5
 6         In January 2013, Defendants Tarut and Ferry allegedly agreed that they would
 7   grant Plaintiff a 5% ownership in the OG Entities. (Id. ¶¶ 18, 55.) Plaintiff alleges
 8   that at the same meeting, Ferry and Tarut agreed to increase her salary and
 9   performance bonuses “in recognition of Plaintiff’s contributions and continued
10   provision of designs, services and expertise, in addition to and not as a substitute for,
11   Plaintiff’s newly created 5% ownership interest in the two companies.” (Id. ¶¶ 20–
12   21, 55.) After the January 2013 meeting, Plaintiff received her increased salary and
13   performance bonuses. (Id. ¶ 21.) Plaintiff, however, never received the alleged 5%
14   ownership interest.
15
16         Plaintiff brought suit against all Defendants in September 2017. (ECF No. 1.)
17   In her operative pleading, she asserts seven claims against all Defendants, including
18   for fraud and fraudulent misrepresentation; specific performance; promissory fraud;
19   concealment; negligent misrepresentation; promissory estoppel; and unjust
20   enrichment. (Id. ¶¶ 54–118.) The case has proceeded through discovery and various
21   motions. In relevant part, the Court previously denied Ferry’s motion to dismiss for
22   lack of personal jurisdiction in April 2018 on the ground that specific jurisdiction
23   exists over Ferry in a California forum. (ECF No. 19.) The Court now turns to the
24   merits of OGS’s motion.
25
26                              PERSONAL JURISDICTION
27         OGS principally moves to dismiss Wright’s claims on the ground that this
28   Court lacks personal jurisdiction. (ECF No. 61-1 at 4–9.) The Court construes

                                                –2–                                     17cv1996
 1   OGS’s motion to dismiss as a Rule 12(b)(2) motion, the rule which permits a
 2   defendant in federal court to move to dismiss for lack of personal jurisdiction. Fed.
 3   R. Civ. P. 12(b)(2).1
 4
 5         “When a defendant moves to dismiss for lack of personal jurisdiction, the
 6   plaintiff bears the burden of demonstrating that the court has jurisdiction over the
 7   defendant.” Pebble Beach Co. v. Caddy, 453 F.3d 1151, 1154 (9th Cir. 2006). When
 8   the motion is based on written materials rather than an evidentiary hearing, the
 9   plaintiff must only make a “prima facie showing of jurisdictional facts.” Bauman v.
10   DaimlerChrysler, 579 F.3d 1088, 1094 (9th Cir. 2009), vacated on other grounds,
11   603 F.3d 1141 (9th Cir. 2010) (quotations and citations omitted). A prima facie
12   showing “must be based on affirmative proof beyond the pleadings, such as
13   affidavits, testimony or other competent evidence of specific facts.” Excel Plas, Inc.
14   v. Sigmax Co., Ltd., No. 07-CV-578-IEG, 2007 WL 2853932 (S.D. Cal. Sept. 27,
15   2007) (citation omitted). “Although the plaintiff cannot simply rest on the bare
16   allegations of its complaint, uncontroverted allegations in the complaint must be
17   taken as true.” Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 800 (9th
18   Cir. 2004) (quotations and citations omitted). “Conflicts between parties over
19
20         1
              OGS titles its motion as “a motion to quash service of summons for lack of
21   personal jurisdiction” because OGS relies on a California state law procedural
     mechanism pursuant to which a party may move to dismiss for lack of personal
22   jurisdiction. (ECF No. 61-1 at 3 (citing Cal. Code Civ. P. § 418.10(a)(1).)
23   Consequently, OGS mistakenly relies on Federal Rule of Civil Procedure 12(b)(5),
     which permits a party to move to dismiss for insufficient service, as the procedural
24   vehicle for its motion. (ECF No. 61-1 at 4.) A Rule 12(b)(5) dismissal is limited to
25   “any departure from the proper service for serving the summons and complaint[.]”
     Wright v. Ferry, No. 17-cv-1996-BAS-NLS, 2018 WL 1898913, at *2 (S.D. Cal.
26   Apr. 20, 2018). This Court previously approved service on OGS pursuant to the
27   Hague Convention. (ECF No. 27.) OGS was served with the Complaint and
     Summons at its offices in Mexico. (Ferry Decl. ¶ 4.) OGS does not contend that it
28
     was not properly served in this manner.
                                              –3–                                    17cv1996
 1   statements contained in affidavits must be resolved in the plaintiff’s favor.” Id.
 2
 3          To resolve the substantive merits of a personal jurisdictional challenge, a
 4   district court sitting in diversity applies the law of the state where the court sits when
 5   no applicable federal statute authorizes personal jurisdiction. Panavision Int’l, L.P.
 6   v. Toeppen, 141 F.3d 1316, 1320 (9th Cir. 1998). Here, California’s long-arm statute
 7   extends jurisdiction to the limits of federal due process and thus federal due process
 8   guides the resolution of the parties’ jurisdictional dispute. See Pebble Beach, 453
 9   F.3d at 1155. Federal due process requires that a nonresident defendant have
10   sufficient “‘minimum contacts’ with the forum such that the assertion of jurisdiction
11   ‘does not offend traditional notions of fair play and substantial justice.’” Id. (quoting
12   Int’l Shoe Co. v. Washington, 326 U.S. 310, 315 (1945)). The nature of the contacts
13   required for the constitutional exercise of personal jurisdiction turns on whether the
14   claimed basis for jurisdiction is general or specific. Ranza v. Nike, Inc., 793 F.3d
15   1059, 1068 (9th Cir. 2015). OGS contends that neither basis for jurisdiction exists
16   in this case.
17
18   A.     Plaintiff Has Not Shown that General Jurisdiction Exists
19          OGS contends that this Court lacks general jurisdiction. (ECF No. 61-1 at 6–
20   7.) General jurisdiction allows a court to hear any and all claims against a defendant
21   regardless of whether the claims relate to the defendant’s contacts with the forum
22   state. Schwarzenegger, 374 F.3d at 802. The “paradigm forum for the exercise of
23   general jurisdiction” is “one in which the corporation is fairly regarded as at home.”
24   Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 924, (2011).
25   These “are a corporation’s place of incorporation and principal place of business.”
26   Daimler AG v. Bauman, 571 U.S. 117, 118 (2014). Plaintiff alleges that OGS is not
27   incorporated in, nor does it maintain a principal place of business in California.
28   (Compl. ¶¶ 7, 13.) Accordingly, the Court concludes that it lacks general jurisdiction

                                                –4–                                     17cv1996
 1   over OGS.2
 2
 3   B.    Plaintiff Has Made a Prima Facie Showing of Specific Jurisdiction
 4         OGS also contends that the Court cannot exercise specific jurisdiction. (ECF
 5   No. 61 at 8–10.) Plaintiff objects. (ECF No. 74 at 3–14.) As in the Court’s previous
 6   order denying Ferry’s motion to dismiss based on a finding that specific jurisdiction
 7   exists, the Court similarly finds that Plaintiff has made a prima facie showing that
 8   the Court may exercise specific jurisdiction over OGS and OGS has failed to show
 9   such jurisdiction would not comport with due process.
10
11         In the Ninth Circuit, specific jurisdiction exists if: (1) the out-of-state
12   defendant purposefully availed itself of the privilege of conducting activities in the
13   forum, thereby invoking the benefits and protections of the forum’s laws; (2) the
14   cause of action arises out of the defendant’s forum-related activities; and (3) the
15   exercise of jurisdiction is reasonable. Myers v. Bennett Law Offices, 238 F.3d 1068,
16   1072 (9th Cir. 2001). The plaintiff bears the burden of satisfying the first two
17   prongs. Schwarzenegger, 374 F.3d at 802. “If the plaintiff succeeds in satisfying .
18   . . the first two prongs, the burden then shifts to the defendant to ‘present a
19   compelling case’ that the exercise of jurisdiction would not be reasonable.” Id.
20   (quoting Burger King Corp. v. Rudzewicz, 471 U.S. 462, 476–78 (1985)). “If any of
21   the three requirements is not satisfied, jurisdiction in the forum would deprive the
22
23
           2
              In opposition to OGS’s motion, however, Plaintiff argues that the Court can
24   exercise general jurisdiction over OGS on the ground that OGS is an alter ego of
25   OGI. (ECF No. 74 at 14–18.) The Court notes that, in her Complaint, Plaintiff does
     not allege that OGS is an alter ego of OGI, but rather that both OG Entities are alter
26   egos of the two individual Defendants, Tarut and Ferry. (Compl. ¶¶ 9–10.) The
27   claimed alter ego theory is not a basis for general jurisdiction in the absence of
     Plaintiff actually pleading it. In any event, because the Court finds that the exercise
28
     of specific jurisdiction is proper, the Court declines to further address this argument.
                                               –5–                                    17cv1996
 1   defendant of due process of law.” Pebble Beach Co., 453 F.3d at 1155.
 2
 3         1.     OGS’s California Contacts
 4         OGS concedes that it has contacts with California in that it “does sell to
 5   distributors in California[.]” (ECF No. 61-1 at 8.) OGS conspicuously understates
 6   the nature and extent of its California contacts. Plaintiff, however, fills this gap.
 7   OGS is a sister corporation of California-based OGI, for which OGS manufactures
 8   goods that OGI in turn distributes. (Compl. ¶ 13; Wright Decl. ¶¶ 6–10, 16–17, 19.)
 9   These are OGS’s relevant California contacts.
10
11         2.     Plaintiff’s Claims Arise out of or Relate to OGS’s Contacts
12         OGS principally disputes the second specific jurisdiction prong. According
13   to OGS, its manufacturing of goods for its sister corporation in California is
14   “completely unrelated to Plaintiff’s claim,” which concerns “an alleged oral
15   agreement that took place in Mexico.” (ECF No. 61-1 at 8–9.) Focusing on where
16   the alleged oral agreement took place, OGS contends that Bristol-Myers Squibb Co.
17   v. Superior Court, 137 S. Ct. 1773 (2017) requires dismissal because any connection
18   between its California contacts and Plaintiff’s claims “is lacking entirely.” (ECF
19   No. 61-1 at 10; ECF No. 76 at 1–5.)
20
21         In the Ninth Circuit, application of a “but-for” test determines whether a claim
22   arises out of the defendant’s forum-related activities. Doe v. Unocal Corp., 248 F.3d
23   915, 924 (9th Cir. 2001). “Under the [but-for] approach, any event in the causal
24   chain leading to the plaintiff’s injury is sufficiently related to the claim to support
25   the exercise of specific jurisdiction.” Newsome v. Gallacher, 722 F.3d 1257, 1269
26   (10th Cir. 2013). The question is, but for OGS’s California-related conduct, would
27   Plaintiff have suffered the alleged injuries she claims. LiveCareer Ltd. v. Su Jia
28   Techs. Ltd., No. 14-CV-03336-JST, 2015 WL 1448505 at *5 (N.D. Cal. Mar. 31,

                                               –6–                                    17cv1996
 1   2015).
 2
 3         Plaintiff readily makes a prima facie showing that her claims concerning an
 4   alleged promise by all Defendants to grant her an ownership interest in the OG
 5   Entities arise out of or relate to OGS’s California contacts. OGS is a manufacturing
 6   company and, during the relevant period through today, depends on the selling and
 7   distribution by OGI from California of the goods OGS manufactures. Wright in turn
 8   designed various goods for the OG Entities pursuant to her working relationship with
 9   them. (Wright Decl. ¶¶ 8, 19.) Plaintiff contends that she continued to provide
10   services to the OG Entities, including in California, in alleged reliance on the alleged
11   promise of the ownership interest. (Id. ¶¶ 20, 25, 29.) Plaintiff has made a prima
12   facie showing that her claims would not have arisen but for OGS’s contacts with
13   California and, in particular, its substantial contacts with OGI.
14
15         OGS’s argument that Bristol-Myers defeats the second prong of specific
16   jurisdiction because the alleged oral agreement occurred in Mexico is unavailing.
17   OGS overstates the impact of Bristol-Myers on this case.
18
19         Bristol-Myers did not alter the principles of specific jurisdiction, but rather
20   reiterated and applied them to the specific facts in that case. Bristol-Myers Squibb
21   Co., 137 S. Ct. at 1783 (noting that the Court was undertaking a “straightforward
22   application in this case of settled principles of personal jurisdiction”). In Bristol-
23   Myers, a group of plaintiffs sued the defendant, a citizen of Delaware and New York,
24   in California state court on state law claims for injuries allegedly caused by the
25   defendant’s drug Plavix. Id. at 1777–78. The Supreme Court determined that the
26   fact that the defendant corporation had research and laboratory facilities, sales
27   representatives, and sales and marketing operations in the forum state was
28   insufficient to justify the exercise of specific jurisdiction in the absence of an

                                               –7–                                     17cv1996
 1   “adequate link between the State and the nonresidents’ claims.” Bristol-Myers, 137
 2   S.Ct. at 1781. The Court noted that “BMS [Bristol-Myers Squibb] did not develop
 3   Plavix in California, did not create a marketing strategy for Plavix in California, and
 4   did not manufacture, label, package, or work on the regulatory approval of the
 5   product in California[.]” Id. at 1778. The Court determined that the plaintiffs failed
 6   to allege an “adequate link” between California and their claims because they did
 7   not allege that they obtained, ingested, or were prescribed Plavix in California, and
 8   “all the conduct giving rise to the nonresidents’ claims occurred elsewhere.” Id. at
 9   1781–82.
10
11         In contrast with the Bristol-Myers plaintiffs, Plaintiff has alleged an “adequate
12   link” between her claims and OGS’s California contacts based on the allegations and
13   facts the Court has already identified. OGS’s focus on where the alleged oral
14   agreement and alleged initial misrepresentation occurred misses the mark. This
15   myopic focus ignores the clear and adequate link between OGS’s California
16   contacts—namely, its purposeful direction of activities to California in its
17   relationship with OGI—and Plaintiff’s claims concerning Defendants’ alleged
18   promise to her of an ownership interest in the OG Entities.
19
20         3.     The Exercise of Jurisdiction Comports with Due Process
21         OGS must now show that the exercise of specific jurisdiction would not
22   comport with due process. Burger King, 471 U.S. at 477. Several non-dispositive
23   factors guide a court’s analysis: (1) the extent of a defendant’s purposeful
24   interjection; (2) the burden on the defendant in defending in the forum; (3) the extent
25   of conflict with the sovereignty of the defendant’s state; (4) the forum state’s interest
26   in adjudicating the dispute; (5) the most efficient judicial resolution of the
27   controversy; (6) the importance of the forum to the plaintiff’s interest in convenient
28   and effective relief; and (7) the existence of an alternative forum. Id. at 476–77.

                                                –8–                                    17cv1996
 1         OGS fails to show that this Court’s exercise of jurisdiction over it would not
 2   comport with due process based on the applicable factors. OGS principally argues
 3   that convenience and efficiency warrant dismissal because “the vast majority of the
 4   evidence pertaining” to the alleged agreement “is housed in Mexico.” (ECF No. 61-
 5   1 at 10.) And OGS contends that it and “ most or all of the necessary witnesses also
 6   reside in Mexico.” (Id.)
 7
 8         To the extent OGS contends the exercise of personal jurisdiction over it would
 9   offend due process because OGS is located in Mexico, the Court rejects this
10   contention. “[P]hysical presence in the forum is not a prerequisite to jurisdiction.”
11   Walden v. Fiore, 571 U.S. 277, 285 (2014). OGS otherwise provides insufficient
12   evidence to substantiate its claim regarding the location of the majority of the
13   evidence and witnesses that bear upon adjudication of Plaintiff’s claims. OGS has
14   not met its burden to show that the exercise of jurisdiction does not comport with
15   due process.3
16
17         In contrast, Plaintiff provides a thorough analysis regarding the factors that
18   should guide the Court’s due process analysis. (ECF No. 74 at 9–14.) Having
19   considered Plaintiff’s extensive arguments—and although she does not bear the
20   burden on this prong of the specific jurisdiction test—the Court is satisfied that the
21   exercise of personal jurisdiction over OGS comports with due process. Accordingly,
22
23         3
             OGS also contends that “Mexico, not California, has a compelling policy
     interest reason to hear” this action because the alleged agreement “must be
24   interpreted and enforced in compliance with Mexican law[.]” (ECF No. 61-1 at 10.)
25   The Court rejects this argument. Based on the evidence before the Court, it is not
     the case that only Mexico has a policy interest in this case, particularly given the
26   presence of two California citizens and their alleged role in the alleged misconduct.
27   OGS’s argument otherwise ignores that the Court has already assessed Plaintiff’s
     claims pursuant to U.S. law based on the Defendants’ express reliance on such law
28
     when they first moved for summary judgment.
                                              –9–                                    17cv1996
 1   the Court denies OGS’s motion to dismiss for lack of personal jurisdiction.
 2
 3                             FORUM NON CONVENIENS4
 4         OGS alternatively moves “to dismiss the action on the ground of forum non
 5   coveniens.” (ECF No. 61-1 at 11–12; ECF No. 76 at 8–9.) Plaintiff vigorously
 6   opposes. (ECF No. 74 at 18–25.)
 7
 8         Pursuant to the doctrine of forum non conveniens, “[a] district court has
 9   discretion to decline to exercise jurisdiction in a case where litigation in a foreign
10   forum would be more convenient for the parties.” Tuazon v. R.J. Reynolds Tobacco
11   Co., 433 F.3d 1163, 1177 (9th Cir. 2006). Dismissal for forum non conveniens is a
12   “drastic exercise of the court’s ‘inherent power’ because, unlike a mere transfer of
13   venue, it results in the dismissal of a plaintiff’s case.” Carijano v. Occidental
14   Petroleum Corp., 643 F.3d 1216, 1224 (9th Cir. 2011). Thus, it is “an exceptional
15   tool to be employed sparingly.” Id.
16
17         “A party moving to dismiss based on forum non conveniens bears the burden
18   of showing (1) that there is an adequate alternative forum, and (2) that the balance
19   of private and public interest factors favors dismissal.” Dole Food Co., Inc. v. Watts,
20   303 F.3d 1104, 1118 (9th Cir. 2002). The private interest factors include (1) relative
21   ease of access to sources of proof; (2) availability of witnesses; and (3) all other
22   practical factors favoring an expeditious and inexpensive trial. Lockman Found. v.
23   Evangelical All. Mission, 930 F.2d 764, 767 (9th Cir. 1991). The public interest
24
25
           4
             OGS relies on a California state law articulation and application of the
26   doctrine of forum non conveniens, specifically California Code of Civil Procedure §
27   410.30(a). (ECF No. 61-1 at 11–13.) This California procedural rule does not apply
     here. The Court nevertheless notes that the California test largely mirrors the federal
28
     doctrine of forum non conveniens.
                                              – 10 –                                  17cv1996
 1   factors include “court congestion, the local interest in resolving the controversy, and
 2   the preference for having a forum apply a law with which it is familiar.” Contact
 3   Lumber Co. v. P.T. Moges Shipping Co., 918 F.2d 1446, 1452 (9th Cir. 1990). The
 4   party moving to dismiss for forum non conveniens must make “a clear showing of
 5   facts which . . . establish such oppression and vexation of a defendant as to be out of
 6   proportion to plaintiff’s convenience[.]” Cheng v. Boeing Co., 708 F.2d 1406 (9th
 7   Cir. 1983). OGS has not met its burden.
 8
 9         OGS has failed to make the threshold showing that Mexico is an adequate
10   alternative forum. An alternative forum is adequate if: (1) the defendant is amenable
11   to process there; and (2) the other jurisdiction offers a satisfactory remedy. Piper
12   Aircraft Co. v. Reyno, 454 U.S. 235, 254 n.22 (1981). “Where there are multiple
13   defendants, an adequate forum will only exist if all defendants are shown to be
14   amenable to process.”     Flack v. Nutribullet, L.L.C., No. 2:18-CV-05829-DDP
15   (SSX), 2018 WL 6330421, at *2 (C.D. Cal. Dec. 4, 2018). Even if the Court accepts
16   that Ferry and OGS would be amenable to process in Mexico, there is no evidence
17   showing that OGI and Tarut would be. OGS’s naked assertions in its reply brief are
18   insufficient to show otherwise.
19
20         OGS has otherwise failed to make a “clear showing” on the private and public
21   interest factors. Ordinarily “[t]he plaintiff’s choice of forum will not be disturbed
22   unless the ‘private interest’ and ‘public interest’ factors strongly favor trial in the
23   foreign country.” Lueck v. Sundstrand Corp., 236 F.3d 1137, 1142–43 (9th Cir.
24   2001). The Court will not delve into an analysis of each factor, particularly given
25   OGS’s thin analysis in its opening brief and, more critically, OGS’s failure to
26   respond in its reply brief to Plaintiff’s extensive opposition arguments regarding the
27   public and private interest factors. (Compare ECF No. 74 at 20–25 with ECF No.
28   76 at 8–9 (disputing only adequacy of Mexico as an alternative forum).)

                                              – 11 –                                  17cv1996
 1         The Court, however, finds that Plaintiff has shown that the doctrine does not
 2   warrant dismissal of this case for at least five reasons. First, two of the four
 3   Defendants are located in the forum. It is ostensibly more convenient for them to
 4   litigate in this forum. Second, Plaintiff has identified numerous witnesses on whom
 5   she will rely and who are either based in California or willing to come to trial in
 6   California. (Wright Decl. ¶¶ 37–38.) This list includes witnesses who are material
 7   to her claims. See Lueck, 236 F.3d at 1146 (noting that a court reviews not the
 8   number of witnesses outside of the forum, but the materiality of the witnesses).
 9   Third, despite OGS’s contentions regarding the location of the sources of proof for
10   adjudication of Plaintiff’s claims, the two California-based defendants ostensibly
11   have access to copies of the documents relevant to Plaintiff’s claims. Fourth, OGS
12   overstates the importance of its status as a Mexican corporation and Plaintiff’s
13   allegations regarding conduct in Mexico. The mere fact that a case involves conduct
14   outside the United States or a foreign defendant is not sufficient to dismiss a case.
15   Carijano, 643 F.3d at 1224 (citing Tuazon, 433 F.3d at 1181–82 (“Juries routinely
16   address subjects that are totally foreign to them, ranging from the foreign language
17   of patent disputes to cases involving foreign companies, foreign cultures and foreign
18   languages.”)). Fifth, despite OGS’s attempt to claim that Mexico has the only
19   interest in this case, California is not some distant forum with a remote interest.
20   California plainly has an interest in the conduct of its residents and those who
21   transact with its residents, particularly a foreign corporation that engages in and is a
22   sister corporation of a California-based corporation that is a party to this action.
23
24         In short, the Court finds that OGS—the only defendant out of the four
25   Defendants to move to dismiss based on forum non conveniens—has failed to make
26   the “clear showing” required for this Court to employ the “exceptional tool” of
27   dismissal for forum non conveniens. Moreover, such a dismissal would be highly
28   wasteful and inefficient at this juncture. The Court has already invested extensive

                                               – 12 –                                  17cv1996
 1   time and energy in this dispute during the past two years, including in the resolution
 2   of two motions to dismiss, a motion for summary judgment and related motion for
 3   reconsideration (with a second successive motion for summary judgment pending at
 4   the time of this order), and the various discovery disputes that have necessitated
 5   intervention by the Magistrate Judge. OGS’s “alternative” request to dismiss this
 6   case on the basis of forum non conveniens is denied.
 7
 8                              CONCLUSION & ORDER
 9         For the foregoing reasons, the Court DENIES OGS’s motion to dismiss for
10   lack of personal jurisdiction and OGS’s alternative request to dismiss the case for
11   forum non conveniens. OGS SHALL ANSWER the Complaint no later than June
12   25, 2019.
13         IT IS SO ORDERED.
14   DATED: June 11, 2019
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              – 13 –                                 17cv1996
